Case: 18-14567      Date Filed: 06/22/2020    Page: 1 of 23



                                                                            [PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS

                          FOR THE ELEVENTH CIRCUIT
                            ________________________

                                  No. 18-14567
                            ________________________

                            D.C. No. 1:14-cv-02586-TWT

DONALD GROCHOWSKI, as a representative administrator of the estate of
Kenneth Grochowski, deceased, and, as next of kin to Kenneth Grochowski, and
ADAM GROCHOWSKI, as next of kin to Kenneth Grochowski,

                                                      Plaintiffs - Appellants,

versus

CLAYTON COUNTY, GEORGIA, is sued through its chair Jeffrey E. Turner, and
Commissioners in their official capacity, and through the Sheriff Kemuel
Kimbrough, in his official capacity, individually and jointly, KEMUEL
KIMBROUGH, is sued individually, and in his official capacity for actions under
color of law as the Sheriff of Clayton County, individually and jointly, GARLAND
WATKINS, ROBERT SOWELL, and SAMUEL SMITH,

                                                Defendants - Appellees.
                            ________________________

                    Appeal from the United States District Court
                       for the Northern District of Georgia
                          ________________________
                                 (June 22, 2020)

Before HULL, MARCUS, and EBEL,∗ Circuit Judges.

         ∗
        The Honorable David M. Ebel, Senior United States Circuit Judge for the United
States Court of Appeals for the Tenth Circuit, sitting by designation.
               Case: 18-14567    Date Filed: 06/22/2020   Page: 2 of 23




EBEL, Circuit Judge:

        This § 1983 action arises out of the death of pretrial detainee Kenneth

Grochowski at the hands of his cellmate, William Alexander Brooks, while

both men were detained at the Clayton County Jail (the “Jail”). Brooks and

Grochowski were both arrested on non-violent charges. Neither man had a

history of violent felonies, and neither reported any mental health issues. Both

men were classified as medium-security inmates and were assigned to the same

cell.

        On August 14, 2012, Brooks and Grochowski got into a fight in their cell

over a piece of candy. Brooks beat Grochowski until he was unconscious, and

then Brooks tried to drown Grochowski in the cell’s toilet. Another inmate

reported the assault to jail staff, and when staff arrived Grochowski was

unresponsive. Grochowski was transported to a nearby medical center and was

pronounced dead the following morning.

        Grochowski’s surviving adult children initiated this civil rights action

against Clayton County, Georgia (the “County”) and against four supervisors at

the Jail—former Sheriff Kemuel Kimbrough, Chief Deputy Garland Watkins,




                                          2
               Case: 18-14567      Date Filed: 06/22/2020      Page: 3 of 23



Major Robert Sowell, and Samuel Smith (the “Jail Supervisors”). 1 Plaintiffs

argued that the conditions at the Jail violated Grochowski’s due process rights

under the Fourteenth Amendment, and that those conditions caused

Grochowski’s death. The Jail Supervisors and the County together moved for

summary judgment, arguing that the Jail Supervisors were entitled to qualified

immunity, and that, under Monell v. Department of Social Services of New

York, 436 U.S. 658 (1978), the County was not liable for any alleged

constitutional violation. Plaintiffs opposed that motion and moved for partial

summary judgment on their claims against the County. The district court

entered an order granting the Jail Supervisors’ and the County’s motion for

summary judgment and denying Plaintiffs’ motion for partial summary

judgment.

       Plaintiffs now appeal that order, along with an earlier discovery ruling.

Exercising jurisdiction under 28 U.S.C. § 1291, we AFFIRM both rulings.

                                 I. BACKGROUND




       1
         Plaintiffs also named as defendants several non-supervisory corrections officers,
along with CorrectHealth, LLC (“CorrectHealth”) and its employees. CorrectHealth is a
private entity that contracts with Clayton County to provide health care at the Jail. At the
summary judgment stage, the district court concluded that Plaintiffs had abandoned their
claims against the non-supervisory officers and the CorrectHealth employees. The court
then granted summary judgment for the entity CorrectHealth. Plaintiffs do not appeal those
rulings.

                                             3
             Case: 18-14567     Date Filed: 06/22/2020   Page: 4 of 23



      Plaintiffs’ claims center on the conditions at the Jail. In particular,

Plaintiffs focus on the Jail’s process for classifying and housing inmates and on

the extent to which double-celled inmates are monitored.

The Jail’s Classification Process

      The Clayton County Jail employs a two-step classification process for

new inmates. First, a healthcare provider either clears the inmate for placement

in the general population or recommends another option, such as placing the

inmate in the medical infirmary or the mental health infirmary. If the

healthcare provider clears the inmate for placement in the general population, a

corrections officer then determines whether the inmate should be placed in

minimum-, medium-, or maximum-security housing. We refer to those

processes respectively as the health screening and the security screening.

      The health screening follows best practices issued by the National

Commission on Correctional Healthcare. The screening consists of a face-to-

face interview between a healthcare provider and an inmate. During the

interview, the healthcare provider asks the inmate about his medical and mental

health history, including his use of medications, hospitalizations, head trauma

or seizures, suicidal attempts or ideations, violent behavior or victimization,

and sexual offenses. The healthcare provider then conducts a physical

assessment of the inmate, which includes assessing the inmate’s vital signs,



                                         4
              Case: 18-14567     Date Filed: 06/22/2020   Page: 5 of 23



general appearance, attitude, mood, and affect. In particular, the healthcare

provider considers whether the inmate presents as evasive, defensive, guarded,

angry, anxious, frustrated, hostile, euphoric, tearful, flat, or blunted.

      The healthcare provider also completes a “SAD PERSONS” suicide

screening, which generates a score based on indicators like the inmate’s sex,

age, history of depression, social support, and prior suicide attempts. A score

less than six is considered low-risk for suicide; a score greater than eight is

considered high-risk. If the results of the inmate’s health history and physical

assessment are within normal limits, the healthcare provider clears the inmate

for placement in the general population. Both Grochowski and Brooks received

SAD PERSONS scores of less than six.

      The security screening, in contrast to the health screening, does not take

place in a face-to-face interview with the inmate. Rather, a corrections officer

relies on records to collect objective data about the inmate, including whether

the inmate is currently charged with a violent felony, and whether the inmate

has any prior violent felony convictions or any history of behavioral problems

at the Jail. The corrections officer then inputs that data into an Initial

Classification Form, which is a standard form that is endorsed by the National

Institute of Corrections. The Initial Classification Form operates as a decision

tree based on yes or no answers to nine questions. For example, if an inmate is



                                          5
              Case: 18-14567   Date Filed: 06/22/2020   Page: 6 of 23



currently charged with a violent felony, the decision tree indicates that the

inmate should be placed in maximum-security housing. If an inmate is not

currently charged with a violent felony, has no prior violent felony convictions,

and has no escape history, the decision tree indicates that the inmate should be

placed in medium-security housing. Both Grochowksi and Brooks qualified

under the housing decision tree for placement in medium-security housing.

      Inmates are housed according to their security classification. Certain

housing units are designated to house maximum-security inmates; others are

designated to house medium-security inmates. Within those housing units,

inmates are placed in particular cells based on available space.

Jail Design

      The Jail has eight housing units, each with its own central control tower.

Each housing unit has six pods and each pod has 16 cells, meaning that each

housing unit has 96 cells.

      Each cell has a solid door with a small window. The window measures

approximately six inches wide by two or two-and-a-half feet tall. From the

central control towers, officers have a clear view into each pod, but do not have

a clear view into each cell. Officers do have a complete view of a cell’s interior

when they look through the cell door’s window from two or three feet away.




                                        6
                Case: 18-14567   Date Filed: 06/22/2020   Page: 7 of 23



      The National Institute of Corrections does not suggest that a full view of

every cell from a remote surveillance booth is necessary; rather, it recommends

that remote surveillance booths “have a good view of cell fronts, dayrooms, and

mezzanine walkways.” The American Corrections Association takes the same

position. The National Institute of Corrections, in fact, recommends against

large windows on cell doors, as they raise privacy concerns and can cause

conflict between inmates who are intentionally housed separately.

      The Jail was designed to house two inmates per cell. It is standard

practice—nationally and in the state of Georgia—to double-cell medium-

security inmates in the general population.

      Each cell is equipped with an emergency call button. There are no video

cameras inside the cells.

Jail Staffing

      Each housing unit is staffed with two officers: one guard in the control

tower and one on the floor. That staffing plan is consistent with

recommendations from the Georgia Sheriffs’ Association. Officers conduct

physical cell checks every hour and conduct a headcount three times per day at

6 a.m., 6 p.m., and midnight.




                                          7
              Case: 18-14567    Date Filed: 06/22/2020   Page: 8 of 23



Budget Proposals and Staffing Requests

      One of the Sheriff’s duties is to present the County with budget

proposals, and the County, in turn, is responsible for funding the Sheriff’s

operations. Former Sheriff Kemuel Kimbrough (“Sheriff Kimbrough”) was

elected Sheriff in 2008 and served a term beginning January 1, 2009 and ending

December 31, 2012, which included the time of the incident resulting in

Grochowski’s death. In his budget proposals, Sheriff Kimbrough always

requested additional staff, so as to reduce planned overtime and therefore

increase safety and efficiency in the Jail.

      A former sheriff, Sheriff Stanley Tuggle (“Sheriff Tuggle”), served as

sheriff during an earlier time when the Jail was being designed and constructed.

Sheriff Tuggle was elected in 1996, took office in 1997, and served until 2005.

Sheriff Tuggle oversaw the transition from a previous facility to the Jail after

the Jail’s construction in 1999. In his 2002 budget proposal, Sheriff Tuggle

informed the County that one housing unit was closed due to a staffing

shortage. Still, Sheriff Tuggle testified in his deposition that the Jail had

enough staff to handle the inmate population at that time, and that it did not

have to resort to triple-celling inmates. In August 2012, when Grochowski was

killed, one of the Jail’s eight housing units was closed. There is no evidence in




                                         8
             Case: 18-14567     Date Filed: 06/22/2020   Page: 9 of 23



the record to suggest that either Grochowski or Brooks would have been single-

celled even if all housing units at the Jail had been open.

Arrest and Intake of Brooks

      Twenty-year-old William Alexander Brooks was arrested on July 31,

2012 and charged with theft by receiving stolen property, giving a false name

to an officer, driving on a suspended license, and not wearing a seat belt.

Brooks was booked into the Jail on August 1, 2012. That day, Brooks

underwent a health screening conducted by former defendant, CorrectHealth,

LLC (“CorrectHealth”)—a private entity that contracts with Clayton County to

provide health care at the Jail. During the health screening, Brooks reported no

past or current physical or mental health issues and denied any history of

violent behavior. CorrectHealth employees noted that Brooks’s vital signs,

appearance, attitude, and affect were within normal limits. Brooks scored a “1”

on the SAD PERSONS suicide screening—the lowest possible score for a male

inmate. Brooks was therefore cleared for placement in the general population.

      On August 2, 2012, Officer Lashanda Baker performed Brooks’s security

screening. Brooks’s criminal history revealed no violent felony convictions, no

escape history, and no past or present institutional behavioral problems.

Officer Baker therefore classified Brooks as a medium-security inmate.




                                         9
             Case: 18-14567     Date Filed: 06/22/2020   Page: 10 of 23



      Plaintiffs point out, however, that Brooks had been convicted in 2009 for

misdemeanor fighting, which was not considered under the security screening

protocol.

Arrest and Intake of Grochowski

      Fifty-seven-year-old Kenneth Grochowski was arrested on August 8,

2012 and charged with failure to appear on a DUI charge in Illinois. The same

day, Grochowski was booked into the Jail and underwent a health screening

conducted by CorrectHealth. CorrectHealth employees cleared Grochowski for

housing in the general population. The next day, on August 9, 2012, Officer

Baker performed Grochowski’s security screening and classified Grochowski

as a medium-security inmate.

The Fight Between Brooks and Grochowski

      Brooks and Grochowski were both placed in Housing Unit 6. Brooks

was initially placed in cell 209B, and Grochowski was placed in cell 210B. On

August 11, 2012, Officer Paul McKibbins transferred Brooks into cell 210B

with Grochowski. Officer McKibbins testified that he had never observed

Brooks displaying erratic behavior or acting violently. He knew only that both

Brooks and Grochowski had been classified as medium-security inmates.

Officer McKibbins placed Brooks in cell 210B with Grochowski because “[i]t

just happened [that] . . . at that particular time that space was available.”



                                         10
             Case: 18-14567     Date Filed: 06/22/2020   Page: 11 of 23



      On August 14, 2012, at around 9:05 p.m., Brooks and Grochowski got

into an argument over a piece of candy. According to Brooks, Grochowski

took a swing at Brooks, and Brooks blocked the swing and hit Grochowski in

the throat. Brooks continued to beat Grochowski and then tried to drown

Grochowski by placing his head into the cell’s toilet. Another inmate alerted

jail staff of the assault, and Grochowski was found unresponsive in his cell.

Grochowski was transported to Southern Regional Medical Center and was

pronounced dead the morning of August 15, 2012.

Staffing and Cell Checks on August 14, 2012

      On August 14, 2012—the night Grochowski was killed—officers

performed hourly cell checks and routine headcounts. That night there were 21

officers, four supervisors, two deputies, and three clerks on shift in the Jail. In

Housing Unit 6, one officer was assigned to the control tower and one officer

was assigned to the floor.

                              II.   DISCUSSION

A. The Summary Judgment Ruling

      1.    Standard of Review

“We review a district court’s grant of summary judgment de novo, considering

the facts and drawing all reasonable inferences in the light most favorable to

the non-moving party.” Melton v. Abston, 841 F.3d 1207, 1219 (11th Cir.



                                         11
               Case: 18-14567        Date Filed: 06/22/2020      Page: 12 of 23



2016). “Summary judgment is appropriate ‘if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment

as a matter of law.’” Id. (quoting Fed. R. Civ. P. 56(a)).

       2.      Applicable Law

       Plaintiffs brought suit under 42 U.S.C. § 1983 against the Jail

Supervisors in their individual capacities 2 and against the County. Plaintiffs’

claims arise under the Fourteenth Amendment’s Due Process Clause. Hamm v.

DeKalb Cty., 774 F.2d 1567, 1572 (11th Cir. 1985) (citing Bell v. Wolfish, 441
U.S. 520, 535 n.16 (1979)). When analyzing claims under the Due Process

Clause, the Eleventh Circuit often refers to precedent under the Eighth

Amendment’s Cruel and Unusual Punishment Clause. 3 Keith v. DeKalb Cty.,

749 F.3d 1034, 1044 n.35 (11th Cir. 2014) (quoting City of Revere v. Mass.

Gen. Hosp., 463 U.S. 239, 244 (1983)); see also Cottrell v. Caldwell, 85 F.3d
1480, 1490 (11th Cir. 1996). The Eleventh Circuit has thus recognized that


       2
         Plaintiffs also sued the Jail Supervisors in their official capacities. All but one of
the official capacity claims were dismissed, and the district court granted summary
judgment for the Jail Supervisors on the remaining official capacity claims. Plaintiffs do
not challenge those rulings on appeal.
       3
          Because Grochowski was a pretrial detainee and had not been convicted, he was not
susceptible to any criminal punishment as such. However, he could be confined pending
trial, and that confinement necessarily required restrictions on him in a jail setting. So long
as those restrictions have a “legitimate governmental objective” and are not imposed for the
purpose of punishment, the Fourteenth Amendment is not violated. Hamm, 774 F.2d at
1573 (quoting Bell, 441 U.S. at 539). In this case, Plaintiffs have made no adequate
argument that the restrictions upon Grochowski were unrelated to a legitimate governmental
objective, so we do not address that issue further.

                                               12
              Case: 18-14567      Date Filed: 06/22/2020      Page: 13 of 23



“[a] prison official’s deliberate indifference to a known, substantial risk of

serious harm to an inmate violates the Fourteenth Amendment.” Keith, 749
F.3d at 1047 (alteration incorporated) (quoting Marsh v. Butler Cty., 268 F.3d
1014, 1028 (11th Cir. 2001) (en banc), abrogated on other grounds by Bell Atl.

Corp. v. Twombly, 550 U.S. 544 (2007)). “Whether a risk of harm is

substantial is an objective inquiry.” Id. The “deliberate indifference”

component is a subjective inquiry that requires a plaintiff to show that the

defendants “acted with a sufficiently culpable state of mind.” 4 Chandler v.

Crosby, 379 F.3d 1278, 1289 (11th Cir. 2004) (quoting Hudson v. McMillian,

503 U.S. 1, 8 (1992)).

       3.     Claims against the Jail Supervisors

       As to the Jail Supervisors, Plaintiffs identify two conditions, which, they

argue pose a substantial risk of serious harm to inmates at the Jail. First, they

argue that the Jail’s classification process does not adequately identify inmates

with violent or assaultive tendencies, which leads to nonviolent inmates being

double-celled with violent inmates. Second, they argue that the Jail’s practice




       4
         Plaintiffs urge us to dispense with the subjective component, as the Supreme Court
did in Kingsley v. Hendrickson, 576 U.S. 389 (2015) for excessive force claims arising
under the Fourteenth Amendment. We decline to apply Kingsley because Grochowski’s
death occurred in 2012 and Kingsley was decided in 2015. We are not aware of any court
that has ruled that Kingsley has retroactive effect. We therefore do not consider whether
Kingsley would otherwise be applicable.

                                            13
               Case: 18-14567      Date Filed: 06/22/2020       Page: 14 of 23



of performing hourly rounds is insufficient to ensure the safety of inmates

while they are inside their cells. 5

       The Jail Supervisors argue that they are entitled to qualified immunity on

these claims. In order to show that an officer is entitled to qualified immunity,

the officer must show that he or she was acting within the scope of his or her

discretionary authority at the time of the alleged wrongful acts. Lee v. Ferraro,

284 F.3d 1188, 1194 (11th Cir. 2002). There is no dispute in this case that the

Jail Supervisors were acting within the scope of their discretionary authority at

all relevant times. The burden therefore shifts to the Plaintiffs, who must show,

first, that the officers “violated a constitutionally protected right,” and second,

“that the right was clearly established at the time of the misconduct.” Melton,
841 F.3d at 1221. We may address those elements in any order. Id. (citing

Pearson v. Callahan, 555 U.S. 223, 236 (2009)). Here, we begin and end our




       5
         Plaintiffs also raise arguments about the Jail’s physical design and its funding
levels within their claims against the Jail Supervisors. In Georgia, the Office of the Sheriff
(which, in this case, includes the Jail Supervisors) is responsible for the administration and
daily operations of the Jail. Purcell ex rel. Estate of Morgan v. Toombs Cty., 400 F.3d
1313, 1325 (11th Cir. 2005). The design of the Jail and the Jail’s funding levels, however,
are not matters of Jail administration. The record shows that the County worked with an
architectural firm to design and construct the Jail in 1999; the Jail Supervisors were not
involved in the design process. The record also shows that the Sheriff submits budget
proposals to the County, but the County is ultimately responsible for making funding
decisions. We therefore restrict our consideration of the Jail’s design and its funding to our
discussion of the County’s liability below.

                                              14
               Case: 18-14567      Date Filed: 06/22/2020      Page: 15 of 23



analysis by concluding that Plaintiffs have failed to show that the Jail

Supervisors violated a constitutionally protected right. 6

       a. Classification Process

       Plaintiffs argue that the Jail’s classification process poses a substantial

risk of serious harm because corrections officers do not perform the security

screening in face-to-face interviews with inmates and because the Initial

Classification Form does not account for violent misdemeanors. As a result,

they argue, violent inmates can be double-celled with non-violent inmates,

which can lead to in-cell assaults. Plaintiffs argue that if the security screening

had been conducted in person and if it had accounted for violent misdemeanors,

the Jail Supervisors would have identified Brooks as being potentially violent,

particularly in light of his 2009 conviction for misdemeanor fighting. Plaintiffs

have failed to show, however, that the Constitution requires in-person security

screenings or consideration of violent misdemeanors.




       6
          We assume that the Jail Supervisors are officers with some supervisory authority at
the Jail. Had Plaintiffs shown that Grochowski’s constitutional rights were violated, which
they have not done, they would also have needed to show that the Jail Supervisors either
“personally participate[d] in the alleged constitutional violation or [that] there is a causal
connection between actions of the [Jail Supervisors] and the alleged constitutional
deprivation.” Brown v. Crawford, 906 F.2d 667, 671 (11th Cir. 1990). Because we
conclude that no constitutional violation occurred, we do not reach that issue. See Beshers
v. Harrison, 495 F.3d 1260, 1264 n.7 (11th Cir. 2007) (“We need not address the
Appellant’s claims of municipal or supervisory liability since we conclude no constitutional
violation occurred.”).

                                              15
              Case: 18-14567      Date Filed: 06/22/2020     Page: 16 of 23



       Plaintiffs cite case law for the proposition that jail classification systems

must consider an inmate’s capacity for violence. See Gates v. Collier, 501 F.2d
1291, 1308–09 (5th Cir. 1974). 7 However, the Jail’s classification process does

consider an inmate’s capacity for violence. The classification process begins

with a health screening, which is conducted according to best practices issued

by the National Commission on Correctional Healthcare. The healthcare

screening takes place in a face-to-face interview, during which a healthcare

provider asks the inmate if he has any history of violent behavior or

victimization. The healthcare provider also assesses the inmate’s appearance,

attitude, mood, and affect. Those measures assist the healthcare provider in

determining, in the first instance, whether it is appropriate to place inmates in

the general population.

       A corrections officer then conducts a security screening based on

objective criteria, such as the inmate’s current charges, history of violent felony

convictions, and any disciplinary records from previous detentions at the Jail.

Those objective criteria are collected on an Initial Classification Form, which is

endorsed by the National Institute of Corrections. The Initial Classification

Form functions as a decision tree based on those objective criteria, and it


       7
        In Bonner v. City of Prichard, 661 F.2d 1206 (11th Cir. 1981) (en banc), we
adopted as binding precedent all decisions of the former Fifth Circuit handed down before
October 1, 1981. Id. at 1209.

                                            16
             Case: 18-14567      Date Filed: 06/22/2020   Page: 17 of 23



adequately considers an inmate’s capacity for violence in determining whether

the inmate should be placed in minimum-, medium-, or maximum-security

housing. Plaintiffs have simply failed to show that the Jail’s classification

system does not adequately consider an inmate’s capacity for violence.

      b. Hourly Rounds

      Plaintiffs next argue that the Jail’s practice of performing hourly rounds

is insufficient to supervise double-celled inmates and therefore poses a

substantial risk of serious harm to inmates at the Jail. Plaintiffs have failed to

show that the Constitution requires jail officials to conduct rounds more

frequently than once per hour.

      To the contrary, the Jail Supervisors cite cases to demonstrate that hourly

rounds are constitutionally adequate. In Cagle v. Sutherland, a jail official

violated a consent decree from previous litigation that required hourly cell

checks. 334 F.3d 980, 985 (11th Cir. 2003). That official let one hour and

forty minutes elapse between cell checks and during that time an inmate died.
Id. at 989. The court observed that the consent decree “did not establish a

constitutional right to hourly jail checks.” Id. Cagle, then, suggests that even

hourly cell checks are not constitutionally required. See also Popham v. City of

Talladega, 908 F.2d 1561, 1565 (11th Cir. 1990) (holding that jail officials

were entitled to qualified immunity because the plaintiff “cite[d] no cases for



                                          17
               Case: 18-14567      Date Filed: 06/22/2020      Page: 18 of 23



the proposition that deliberate indifference is demonstrated if prisoners are not

seen by jailers at all times”). We recognize that Cagle and Popham addressed

the subjective component of deliberate indifference rather than the objective

component of a substantial risk of serious harm. Still, we think these cases

support our conclusion here that the Jail’s practice of conducting hourly rounds

is constitutionally adequate.

       Plaintiffs have failed to show that either the Jail’s classification process

or its practice of hourly rounds pose a substantial risk of serious harm to

inmates at the Jail. Therefore, Plaintiffs have failed to show that those

conditions violated Grochowski’s rights under the Fourteenth Amendment. 8

Absent any constitutional violation, the Jail Supervisors are entitled to

summary judgment on the basis of qualified immunity. 9

       4.     Claims against the County

       As to the County, Plaintiffs again identify two conditions which, they

argue, pose a substantial risk of serious harm to inmates at the Jail. First, they

argue that the design of the Jail makes it difficult to monitor inmates in cells,



       8
         Because Plaintiffs failed to show that the challenged conditions pose a substantial
risk of serious harm, we need not also consider whether the Jail Supervisors acted with
deliberate indifference to a substantial risk of serious harm.
       9
         Absent any violated right, we need not support our qualified immunity conclusion
by also considering whether “the right was clearly established at the time of the
misconduct.” Melton, 841 F.3d at 1221.

                                             18
             Case: 18-14567    Date Filed: 06/22/2020   Page: 19 of 23



meaning that in-cell assaults may go undetected. Second, they argue that the

Jail is underfunded and understaffed, which makes it impractical for the

officers to conduct rounds more frequently than once per hour. A county is

liable under § 1983 if one of its “customs, practices, or policies” was the

“moving force” behind a constitutional injury. Barnett v. MacArthur, 956 F.3d
1291, 1296 (11th Cir. 2020). To prevail on such a claim, “a plaintiff must

show: (1) that his constitutional rights were violated; (2) that the [County] had

a custom or policy that constituted deliberate indifference to that constitutional

right; and (3) that the policy or custom caused the violation.” McDowell v.

Brown, 392 F.3d 1283, 1289 (11th Cir. 2004) (citing City of Canton v. Harris,

489 U.S. 378, 388 (1989)). Again, Plaintiffs have failed to show that

Grochowski’s “constitutional rights were violated.”

      a. Jail Design

      Plaintiffs argue that the Jail’s design poses a substantial risk of harm to

inmates at the Jail because corrections officers do not have a clear view into

each cell from the central control towers. Plaintiffs note that each cell has a

solid door with a small window, which is approximately six inches wide by two

or two-and-a-half feet tall. From the central control towers, officers cannot

clearly see the interior of a cell through the small window. This, Plaintiffs

argue, puts inmates at a substantial risk of undetected in-cell assaults.



                                        19
             Case: 18-14567     Date Filed: 06/22/2020   Page: 20 of 23



      Plaintiffs’ position amounts to an argument that the constitution requires

continuous observation of double-celled inmates. As described above, our

precedent undermines that suggestion. See Cagle, 334 F.3d at 989; Popham,
908 F.2d at 1565. What’s more, the Jail’s design is consistent with national

standards. Both the National Institute of Corrections and the American

Corrections Association recommend only that officers in remote surveillance

booths, like the control towers here, have a good view of cell fronts and

walkways. Neither organization recommends that jails install large windows

on cell doors to facilitate remote surveillance of a cell’s interior. To the

contrary, the National Institute of Corrections notes that large windows on cell

doors can raise problems such as privacy concerns and increased conflict

between inmates who are intentionally housed separately.

      We also note that each cell is equipped with an emergency call button,

which enables inmates to send an emergency signal to officers in the control

tower. This would seem to mitigate risk associated with the small windows on

cell doors. And, as discussed above, the Jail accounts for an inmate’s capacity

for violence when making housing unit assignments. That, too, mitigates the

risk of undetected in-cell assaults. Again, Plaintiffs have simply failed to show

that the Jail’s design is constitutionally deficient.

      b. Funding and Staffing



                                         20
             Case: 18-14567     Date Filed: 06/22/2020   Page: 21 of 23



      Plaintiffs next argue that the County failed to fund the Jail adequately,

leaving the Jail understaffed. Plaintiffs argue that the Jail’s staffing levels

accommodated only hourly rounds and caused the Jail to close one of its

housing units, which remained closed at the time of Grochowski’s death.

Plaintiffs argue that these conditions posed a substantial risk of serious harm to

inmates at the Jail. Again, Plaintiffs have failed to show that the Jail’s funding

and staffing levels fall below constitutional minima.

      As described above, the constitution does not require continuous

observation of double-celled inmates. The record shows that the Jail had

sufficient staff to perform regular, hourly rounds. Staffing levels were also

sufficient to comply with the recommendation from the Georgia Sheriffs’

Association that two guards—one in the control tower and one on the floor—

monitor each housing unit.

      The record also shows that, notwithstanding the closure of one of the

Jail’s housing units, the Jail was able to house inmates according to its design,

with two inmates per cell. There is no evidence that the Jail had to resort to

triple-celling inmates as a result of the housing unit closure. Nor is there any

evidence that, had the additional housing unit been open at the time of

Grochowski’s death, the Jail would have opted to single-cell any inmates that

ordinarily would have been double-celled. And, of course, even had some



                                         21
              Case: 18-14567      Date Filed: 06/22/2020     Page: 22 of 23



inmates been single-celled, there is no evidence that Brooks or Grochowski

would have been among those inmates.

       The record does show that both Sheriff Kimbrough and Sheriff Tuggle

requested additional funding from the County in order to increase staffing and

thereby increase efficiency and safety at the Jail. But Plaintiffs have failed to

show that the existing funding and staffing levels posed a substantial risk of

serious harm to inmates at the Jail.

       Again, Plaintiffs have failed to show that either the Jail’s design or its

funding and staffing levels violated Grochowski’s Fourteenth Amendment

rights. Therefore, the County is entitled to summary judgment. 10

B. The Discovery Ruling

       In the course of discovery on Plaintiffs’ claims against the County,

Plaintiffs sought to depose non-party Crandle Bray, former Chairman of the

Clayton County Board of Commissioners, regarding his decision-making

process with respect to the design and funding of the Jail. On November 15,

2017, the County filed a Motion for Protective Order, or in the alternative,




       10
          Absent any constitutional violation, we need not consider whether the County had
any “custom or policy that constituted deliberate indifference” to Grochowski’s
constitutional rights, or whether “the policy or custom caused the violation.” See
McDowell, 392 F.3d at 1289.

                                            22
             Case: 18-14567       Date Filed: 06/22/2020   Page: 23 of 23



Motion to Quash the Subpoena issued to Bray. After conducting a hearing, the

district court granted that motion. Plaintiffs challenge that ruling on appeal.

      “[W]e will not overturn discovery rulings ‘unless it is shown that the

District Court’s ruling resulted in substantial harm to the appellant’s case.’”

Iraola & CIA, S.A. v. Kimberly-Clark Corp., 325 F.3d 1274, 1286 (11th Cir.

2003) (quoting Carmical v. Bell Helicopter Textron, Inc., 117 F.3d 490, 493

(11th Cir. 1997)). Plaintiffs have failed to show that the district court’s ruling

caused substantial harm to their case. As described above, Plaintiffs failed to

show that the Jail’s design or its funding and staffing levels were

constitutionally deficient. Therefore, it would not have aided Plaintiffs’ case to

obtain information about the County’s decision-making process with respect to

the Jail’s design or funding. We therefore affirm the district court’s order

granting the County’s Motion for Protective Order.

                           III.      CONCLUSION

      The district court’s order granting the Jail Supervisors’ and the County’s

Motion for Summary Judgment is AFFIRMED. The district court’s order

granting the County’s Motion for Protective Order is AFFIRMED.




                                           23